Citation Nr: 0613293	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss. 

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a gastrointestinal 
disability, claimed as stomach ulcers.

3.  Service connection for periodontal disease.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for athlete's foot.




REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Original jurisdiction of the veteran's claim now rests 
in the RO in St. Paul, Minnesota.  

Procedural History

The veteran served on active duty from November 1945 to 
August 1947.

In July 1994, VA received the veteran's claims of entitlement 
to service connection for a gastrointestinal disability, 
hearing loss, and periodontal disease.  In a November 1994 
rating decision, the RO denied the claims.  The veteran was 
notified of the decision and his appellate rights in a 
December 1994 letter.  He did not appeal within the 
applicable time period.  Thus, the November 1994 RO decision 
is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

In November 2002, the RO received the veteran's request to 
reopen his claims of entitlement to service connection for a 
gastrointestinal disability, hearing loss, and periodontal 
disease.  He further claimed entitlement to service 
connection for tinnitus.  In April 2003, he additionally 
claimed entitlement to service connection for athlete's foot.  
In a June 2003 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims of service connection for a gastrointestinal 
disability and hearing loss.  The RO further denied service 
connection for tinnitus, periodontal disease, and athlete's 
foot.  The veteran disagreed with the RO's decision in 
February 2004.  After a Statement of the Case was issued to 
him in July 2004, he perfected the appeal via timely 
submission of a VA Form 9 in September 2004.

As will be explained in greater detail below, the Board is 
reopening the claims of entitlement to service connection for 
a gastrointestinal disability and hearing loss.  However, 
additional evidentiary development is needed prior to further 
appellate consideration.  All five issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

In the June 2003 rating decision discussed above, the RO also 
denied service connection for a heart disability, a lung 
disability, and a sebaceous cyst, and denied a total rating 
based on individual unemployability due to service-connected 
disability.  The veteran disagreed with the RO's decision, 
and a Statement of the Case addressing these issues was 
provided to him in July 2004.  In his September 2004 
substantive appeal, however, the veteran indicated that he 
wished to limit his appeal to the issues set forth on the 
cover page of this decision.  Thus, the issues of service 
connection for a heart disability, a lung disability, and a 
sebaceous cyst, and a total rating based on individual 
unemployability due to service-connected disability are not 
in appellate status and will be addressed no further herein.  

Representation

During the course of this appeal, the veteran has been 
represented by the Minnesota Department of Veterans Affairs.  

In correspondence received at the Board in October 2005, the 
veteran appeared to indicate that he wished to change his 
representation.  However, he did not specifically nominate 
any new representative.   A letter was sent to the veteran in 
December 2005, asking him to clarify his wishes regarding 
representation.  He was provided with the appropriate forms 
to designate a new representative, if he so desired, and was 
asked to return the completed form within 30 days.  The 
veteran did not respond.  In February 2006, an employee of 
the Board contacted the veteran by telephone to ensure that 
his representation wishes had been fulfilled.  The veteran 
indicated that he would submit the necessary designation form 
by March 3, 2006.  The record contains no indication that the 
veteran submitted the completed designation.

In short, despite indications from the veteran that he wished 
to change representatives, he has in fact not revoked the 
power of attorney in favor of the Minnesota Department of 
Veterans Affairs.  That organization has submitted written 
arguments in support of the veteran's appeal.  The Board will 
proceed with consideration of his appeal under the assumption 
that the representative remains the Minnesota Department of 
Veterans Affairs.  


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied service 
connection for a gastrointestinal disability and hearing 
loss.  The veteran did not appeal. 

2.  The evidence added to the record since the November 1994 
rating decision includes medical and lay evidence which, when 
considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claims; and, 
when considered by itself or together with previous evidence 
of record, raises a reasonable possibility of substantiating 
the claims of service connection for a gastrointestinal 
disability and hearing loss.



CONCLUSIONS OF LAW

1.  The November 1994 rating decision denying service 
connection for a gastrointestinal disability and hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received to reopen the 
claims of service connection for a gastrointestinal 
disability and hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his previously denied claims 
of entitlement to service connection for hearing loss and a 
gastrointestinal disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  The Board observes that the veteran was informed 
of the relevant law and regulations pertaining to his claims 
in the July 2004 Statement of the Case, and in Supplemental 
Statements of the Case issued in September 2004, May 2005, 
and August 2005.  Specifically, these documents, along with 
the VCAA letter discussed below detailed the evidentiary 
requirements for service connection and new and material 
evidence.  

Specifically concerning notice to the veteran regarding new 
and material evidence, an April 2003 VCAA letter specifically 
explained that evidence sufficient to reopen the veteran's 
previously denied claims of service connection for hearing 
loss and an ulcer disability must be "new and material," 
largely tracking the regulatory language of 38 C.F.R. § 
3.156(a).  The letters also informed the veteran that new and 
material evidence could include could include medical 
reports, lay statements, or "other similar evidence in some 
other form."  Regarding the veteran's underlying service 
connection claims, the April 2003 VCAA letter notified the 
veteran that evidence of an in-service incurrence of disease 
or injury and evidence of a relationship between events in 
service and the current disability was required.  
See Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. 
App. Mar. 31, 2006).  

To the extent that this letter and the other correspondence 
did not fulfill the requirements of Kent, the Board finds 
that this is harmless error.  As set forth below, the Board 
has determined that new and material evidence was received 
and the claim is being reopened.  Referring the matter for 
additional notice would therefore result in undue delay of 
the resolution of this claim to no one's benefit.  See 38 
C.F.R. § 20.1102 (2005) [harmless error]. 

The Board further notes that the remaining requirements of 
the VCAA notification provisions have been met.  The April 
2003 VCAA notice advised the veteran that VA would obtain all 
evidence kept by Federal agencies and would, on her behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he provided 
sufficient information to obtain such records.  Finally, the 
Board notes that the April 2003 letter specifically notified 
the veteran that he should identify any additional evidence 
that may be relevant to his claim.  This notice complies with 
the "give us everything you've got" requirements of 
38 C.F.R. § 3.159 (b) in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen  
previously denied claims of entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As explained above, the veteran has received appropriate 
notice as to elements (2) and (3).  With respect to elements 
(4) and (5), degree of disability and effective date, such 
matters are rendered moot via the RO's denial of the 
veteran's request to reopen his previously denied claims of 
entitlement to service connection.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned as to 
either matter.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  
Duty to assist 

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The veteran's service medical and dental records are largely 
unavailable.  The record reveals efforts by the RO to obtain 
these records, including several requests to the National 
Personnel Records Center (NPRC).  However, the NPRC has 
unambiguously informed the RO that the veteran's service 
medical and dental records are not on file, and may have been 
destroyed at a fire at that facility in 1973.  As set forth 
in more detail below, the NPRC has provided copies of morning 
reports from 1947.  

Based on the foregoing, it is clear that further requests for 
service medical and dental records for the veteran would be 
futile.  The Board is cognizant of Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), wherein the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on VA's responsibility to obtain a veteran's service medical 
records.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre at 1331-32; see 
also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the RO has made numerous unsuccessful attempts 
to obtain the veteran's service medical records and has 
informed the veteran of its inability to obtain them.  The 
Court has held that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  Therefore, while the 
Board regrets that the veteran's service medical and dental 
records are unavailable, VA has no further duty to him with 
respect to obtaining them.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  In his substantive appeal, the 
veteran declined a hearing before a Veterans Law Judge.  

For the reasons set forth above, the Board will proceed with 
consideration of the appeal as to these two issues.  



Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss or a peptic ulcer, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The Court has held that in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2005), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).
Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss. 

The "old" evidence

At the time of the RO's November 1994 rating decision, the 
evidence of record included the veteran's July 1947 
Separation Qualification Record which showed that he served 
as a member of an artillery gun crew during service, 
assisting in operating a fixed artillery piece of major 
caliber.  

Also of record was a June 1947 military separation medical 
examination report which, in pertinent part, showed that the 
veteran's hearing acuity was 15/15 on whispered voice 
testing.  

The veteran underwent VA audiometric testing in November 
1994, which showed left ear pure tone thresholds of 35, 40, 
45, and 70 decibels at 500, 1,000, 2,000, and 4,000 hertz, 
respectively.  Right ear pure tone thresholds were 30, 35, 
45, and 60 decibels at the same tested frequencies.  Speech 
discrimination was 84 percent correct, bilaterally.  

The November 1994 rating decision

In a November 1994 rating decision, the RO denied service 
connection for hearing loss on the basis that hearing loss 
was not shown in service or to a compensable degree within 
the first post-service year.  The record also lacked evidence 
of a nexus between the veteran's post-service hearing loss 
and his active service.  

Although the veteran was notified of that decision and his 
appellate rights in a December 1994 letter, he did not appeal 
within the applicable time period.  Thus, the decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

The additionally received evidence

In November 2002, the veteran sought to reopen his claim of 
service connection for hearing loss.  

As has been set out in the law and regulations section above, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e., after November 1994) evidence 
bears directly and substantially upon the specific matter 
under consideration.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for hearing loss.  

The evidence added to the veteran's claims folder since 
November 1994 consists of the veteran's ongoing VA treatment 
records, including treatment for mild/profound sensorineural 
hearing loss.  This goes to element (1), current disability, 
which had been established at the time of the November 1994 
denial.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence]. 

With respect to element (2), in-service disease or injury, 
the November 1994 RO decision in essence denied the claim due 
to no in-service disease.  Subsequently, the veteran 
submitted a written statement to the effect that he was 
subject to acoustic trauma in service from artillery fire, 
accompanied by a photograph of the weapon he fired in 
service.   In addition, the veteran submitted September 2004 
statement from a physician, which acknowledged that the 
veteran's discharge medical examination showed normal 
hearing, but questioned the method used to test the veteran's 
hearing acuity.  The physician also noted that the veteran 
had worn hearing aids for at least 20 years and had had 
significant hearing loss before that time.  Taken together, 
these statements raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hearing loss, in that they indicate that disease (hearing 
loss) and/or injury (acoustic trauma) may have been present 
in service.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002), in which the Court discussed evidence showing 
acoustic trauma in service.

With respect to element (3), medical nexus, the September 
2004 letter from the veteran's private physician contained 
the opinion that the veteran had "service related hearing 
loss."    

The Board finds that the evidence added to the record since 
the last final decision in November 1994 relates to 
unestablished facts necessary to substantiate the claim.  The 
veteran's statements to the effect that he was exposed to 
loud noises in service is consistent with his military duties 
in an artillery unit, particularly in light of the Court's 
comments in Charles.  In addition, the statement from the 
veteran's private physician provides evidence of an element 
which was previously lacking, namely a link between the 
veteran's current hearing loss and his active service.  

Because new and material evidence has been submitted, the 
claim of service connection for hearing loss is reopened.    

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a gastrointestinal 
disability, claimed as stomach ulcers.

The "old" evidence

In pertinent part, the veteran's June 1947 military 
separation medical examination report showed that the 
veteran's abdominal wall and viscera were normal.  No other 
service medical records were available.  

In July 1994, the veteran filed a claim of service connection 
for a gastrointestinal disability.  He indicted that during 
his last week of active service, he developed stomach 
problems and was hospitalized in New Orleans.  He indicated 
that his stomach problems had been evident since that time.  

The RO obtained private medical records showing a long 
history of treatment for gastrointestinal difficulties.  For 
example, in September 1960, the veteran was hospitalized for 
treatment of tarry stools and hematemesis.  On admission, he 
reported a history of a duodenal ulcer in the Army in 1947.  
Subsequent medical records show that in July 1965, the 
veteran was hospitalized for treatment of mid and lower 
abdominal pain.  Again, his history was noted to include an 
ulcer in 1947 while on active duty.  In August 1969, the 
veteran was again hospitalized for treatment of marked 
bleeding of a duodenal ulcer.  A subtotal gastrectomy was 
performed.  

In connection with his claim of service connection for a 
gastrointestinal disability, the veteran underwent VA medical 
examination in November 1994.  The diagnosis was status post 
gastric resection, upper gastrointestinal X-ray findings 
pending.  Subsequent X-ray studies showed a hiatal hernia 
with reflux.  

The November 1994 rating decision

In a November 1994 rating decision, the RO denied service 
connection for a gastrointestinal disability, finding that 
the service medical records were negative for notations of a 
stomach condition.  [As was noted by the Board above, most of 
the veteran's service medical records are in fact missing.]  
The veteran did not appeal that decision.

The additionally received evidence

In November 2002, the veteran sought to reopen his claim of 
service connection for a gastrointestinal disability.  He 
indicated that he had developed an ulcer in service and 
eventually required a gastrectomy.  He indicated that he 
still experienced heartburn and had a sensitive stomach.  

In support of the veteran's claim to reopen, the RO made 
another request for the veterans' service medical records.  
Although the National Personnel Records Center again 
indicated that such records were unavailable, that facility 
did forward copies of morning reports showing that the 
veteran had been hospitalized in June 1947 at a military 
hospital in New Orleans.  The nature of the veteran's 
disability or treatment is not noted.  

The veteran also submitted additional private medical records 
in support of his claim to reopen.  These records include 
September 1953 private medical records showing that the 
veteran underwent repair of a perforated ulcer.  The medical 
records clerk from that facility further indicated that 
additional records had been destroyed.  

In a December 2002 lay statement, the veteran's former 
employer indicated that the veteran had worked on her family 
farm beginning in 1948.  She described the veteran as thin, 
pale, and lacking in appetite and vigor at that time.  

In a December 2002 lay statement, another of the veteran's 
former employers indicated that the veteran had worked for 
his family beginning in October 1951.  He indicated that the 
veteran had had a lot of stomach trouble which he indicated 
had been present since service.  The veteran's former 
employer indicated that in the fall of 1953, the veteran had 
to have surgery for a bleeding ulcer.  

In a September 2004 letter, the veteran's private physician 
indicated that the veteran had reported a history of 
treatment for stomach problems in service.  He noted that the 
veteran had also reported that he was again treated for an 
ulcer shortly after his separation from service, but that the 
physician who had treated him was long since deceased.  

The veteran's private physician noted that he had reviewed 
records showing that the veteran had undergone repair of a 
perforated ulcer in 1953 and had been treated on a regular 
basis thereafter, culminating in a gastrectomy in 1969.  The 
physician noted that the veteran continued to receive 
treatment for heartburn.  He indicated that since the veteran 
had ulcer symptoms at the time of his separation from 
service, his ulcer condition was likely service-related.  He 
noted that such kinds of ulcers were usually related to an H. 
Pylori infection, which he believed began in service. 

Discussion

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a gastrointestinal 
disability.  

In this case, the veteran's claim of service connection for a 
gastrointestinal disability was previously denied on the 
basis that the record contained no evidence of an in-service 
gastrointestinal disability [due to no fault on the part of 
the veteran], or evidence linking the veteran's post-service 
gastrointestinal disability to service.  

The record now contains additional evidence corroborating the 
veteran's statements to the effect that he was hospitalized 
for treatment of a stomach disability during his last weeks 
of active service.  The RO has obtained morning reports 
showing that the veteran was hospitalized in June 1947.  In 
addition, the veteran has submitted statements from his 
former employers who described symptoms potentially 
indicative of an ulcer shortly after service separation.  In 
addition, the veteran has provided a statement from his 
private physician linking his current gastrointestinal 
disability to service.    

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, the Board finds that this evidence is 
material in that it relates to unestablished facts necessary 
to substantiate the claim (elements (2) and (3), which were 
lacking at the time of the previous final RO decision), and 
therefore raises a reasonable possibility of substantiating 
the claim.  The claim is accordingly reopened.

Additional comment - both issues

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence may not be 
sufficient to allow the grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) [evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim]. 

Once a claim is reopened, the statutory duty to assist is 
triggered. See 38 U.S.C.A. 
§ 5103.  For reasons explained below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the two reopened 
claims.  



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.  To that extent only, the appeal is allowed. 

New and material evidence having been received, the claim of 
entitlement to service connection for a gastrointestinal 
disability, claimed as stomach ulcers, is reopened.  To that 
extent only, the appeal is allowed. 


REMAND

After having carefully considered the matter, and for reasons 
set forth below, the Board believes that additional action by 
the agency of original jurisdiction is required.  

Reasons for Remand

Hearing loss and tinnitus

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, VA is to obtain a medical opinion as 
to whether there is a nexus between that disability and 
active service, under 38 U.S.C.A. § 5103A.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 
(2005).

In this case, as set forth above, the record contains 
evidence consistent with in-service noise exposure, namely, 
the veteran's lay statements and service personnel records 
showing that he served on an artillery gun crew.  In 
addition, the record contains a letter from the veteran's 
private physician indicating that the veteran experienced 
ringing in the ears in service and that his current hearing 
disability may be associated with such noise exposure.  The 
veteran, however, has not yet been afforded a VA medical 
examination in connection with his claims.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]. These 
questions must be addressed by an appropriately qualified 
health care professional.  See Charles, supra; see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Thus, a remand is now necessary so that a medical opinion may 
be obtained concerning the relationship, if any, between the 
veteran's claimed hearing loss and tinnitus and his military 
service.  

Gastrointestinal disability

For similar reasons, an examination is necessary with respect 
to the claim of service connection for a gastrointestinal 
disability.  Although the veteran's service medical records 
are largely unavailable, he has indicated that in 1947, 
shortly before his separation from active service, he was 
hospitalized in New Orleans for treatment of a 
gastrointestinal disability.  The NPRC has recently provided 
copies of morning reports showing that the veteran was 
hospitalized in New Orleans for treatment of an unspecified 
disability in June 1947.  

Moreover, the veteran has also provided lay statements to the 
effect that he suffered from symptoms of a gastrointestinal 
disability within the first post-service year, as well as 
private medical records recording a history of ulcer disease 
since service.  In addition to this evidence, the veteran has 
submitted an opinion from his private physician to the effect 
that his current gastrointestinal disability had its 
inception in service.  

Despite this evidence, the veteran has not yet been afforded 
a VA medical examination to determine the etiology of his 
gastrointestinal disability.  Thus, a remand is now 
necessary.  

Athlete's foot

The record on appeal contains a copy of the veteran's June 
1947 military separation medical examination report which, in 
pertinent part, notes a history of athletes foot during 
service.  In an April 2003 statement, the veteran indicated 
that he had had athlete's foot since service.  Also of record 
is a copy of a September 2004 prescription for topical cream 
(Nizoral) for the veteran's feet.  Through his 
representative, the veteran has indicated that such 
represents current treatment for athlete's foot.  

After having carefully considered the matter, the Board 
believes that a VA medical opinion is necessary to resolve 
questions concerning the etiology of the veteran's 
disability, including whether any current athlete's foot is 
causally related to the in-service athlete's foot.  

Periodontal disease

The veteran now seeks service connection for periodontal 
disease, both for compensation and treatment purposes.  The 
RO has adjudicated only the claim of entitlement to service 
connection for periodontal disease for purposes of 
compensation.  The issue of entitlement to service connection 
for periodontal disease for purposes of VA outpatient dental 
treatment has not yet been addressed.  Thus, to avoid any 
possibility of prejudice to the veteran, additional 
consideration by the RO is necessary at this time.  See Mays 
v. Brown, 5 Vet. App. 302 (1993) [holding that a claim of 
service connection for a dental disability must also 
considered to be a claim for VA outpatient dental treatment].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA audiological examination for purposes 
of determining the existence and etiology 
of any current hearing loss and tinnitus.  
The veteran's VA claims folder should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently has hearing 
loss and/or tinnitus as a result of 
exposure to acoustic trauma in service.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  VBA should also schedule the veteran 
for a VA medical examination for purposes 
of determining the existence and etiology 
of any current gastrointestinal 
disability and athlete's foot.  The 
veteran's VA claims folder should be 
provided to the examiner for review in 
connection with the examination.  If a 
gastrointestinal disability is diagnosed, 
the examiner should provide an opinion as 
to its etiology, including stating 
whether it is at least as likely as not 
that such disability had its inception 
during or due to his military service.  
The examiner should also provide an 
opinion as to the etiology of any current 
athlete's foot, including stating whether 
it is at least as likely as not that any 
such disability is causally related to 
the veteran's active service.  A report 
of the examination should be associated 
with the veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issues on appeal, to include the 
dental claim on the basis of both 
entitlement to compensation and 
outpatient dental treatment.  If the 
benefits sought remains denied, in whole 
or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


